Order filed, January 28, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01058-CV
                                 ____________

                     KENNETH G. HELMERS, Appellant

                                         V.

   VANDERBILT MORTGAGE AND FINANCE, INC., ATTORNEY-IN-
   FACT AND SERVICER FOR THE BANK OF NEW YORK MELLON
      F/K/A THE BANK OF NEW YORK, AS TRUSTEE, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72111


                                     ORDER

      The reporter’s record in this case was due January 02, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Robin Rios, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM